RECOMMENDED FOR PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 20a0064p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 CHRISTOPHER ADAMS,                                        ┐
                                 Plaintiff-Appellant,      │
                                                           │
                                                            >        No. 18-5819
        v.                                                 │
                                                           │
                                                           │
 DAVE BAKER, TRICOR/BCCX Operations Manager,               │
                           Defendant-Appellee.             │
                                                           ┘

                      On Appeal from the United States District Court
                    for the Eastern District of Tennessee at Chattanooga.
                 No. 1:16-cv-00335—Travis R. McDonough, District Judge.

                             Decided and Filed: March 2, 2020

                      Before: NORRIS, SUTTON, and BUSH, Circuit Judges.
                                 _________________

                                          LITIGANT

ON BRIEF AND MOTIONS: Christopher Adams, Pikeville, Tennessee, pro se.

                                    _________________

                                           OPINION
                                    _________________

        PER CURIAM. Tennessee inmate Christopher Adams filed a pro se lawsuit under
42 U.S.C. § 1983, claiming, among other allegations, that defendant Dave Baker retaliated
against him for his informal grievances about unfair workplace procedures in violation of his
First Amendment rights. On January 17, 2018, the district court denied Adams’ request for a
preliminary injunction, and Adams filed this interlocutory appeal. We dismiss the appeal as
moot.
 No. 18-5819                              Adams v. Baker                                  Page 2


       Our jurisdiction is limited to “cases and controversies.” U.S. Const. art. III, § 2. A case
may become moot on appeal if an “intervening event” makes it impossible for a court of appeals
to “grant any effectual relief . . . in favor of the appellant.” Calderon v. Moore, 518 U.S. 149,
150 (1996). That’s exactly what happened. While Adams’ appeal was pending, he took his case
to trial and won. On August 15, 2019, the district court entered a final judgment, making his
appellate request that we enter a preliminary injunction both awkward and moot.

       The point of a preliminary injunction is to maintain “the status quo” until the resolution
of the case “on its merits.” Burniac v. Wells Fargo Bank, N.A., 810 F.3d 429, 435 (6th Cir.
2010). A final decision on the merits thus “extinguishes a preliminary injunction.” Id. Because
no “status quo” remains for us to “maintain,” there is nothing left for us to do. See Burgess v.
Ryan, 996 F.3d 180, 184 (7th Cir. 1993). Even if we agreed with him on the merits of his
interlocutory appeal, we cannot provide him “effectual relief” because any preliminary
injunction would “dissolve” the moment we ruled in his favor. See U.S. Philips Corp. v. KBC
Bank N.V., 590 F.3d 1091, 1093 (9th Cir. 2010); Hankins v. Temple Univ., 829 F.2d 437, 438 n.1
(3d Cir. 1987); Am. Postal Workers Union, AFL-CIO v. U.S. Postal Serv., 764 F.2d 858, 860 n.3
(D.C. Cir. 1985).

       We dismiss for lack of jurisdiction.